PER CURIAM:
The claimant is an attorney who served as counsel for criminal indigents in juvenile, misdemeanor, or felony proceedings pursuant to the provisions of West Virginia Code Chapter 51, Article 11. Claimant’s fee was denied by the respondent because the fund was exhausted.
The factual situation in this claim is identical to that in Richard K. Swartling, et al. v. Office of the State Auditor, issued on November 5, 1979. Accordingly, an award is made to the claimant in the amount of $170.00.
Award of $170.00.